Citation Nr: 0520051	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1949 to May 1953.  
He died in June 2000, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board issued a decision in this case in January 2004 that 
denied the claimed benefit.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a September 2004 Order, pursuant to a 
Joint Motion for Remand, the Court vacated the Board's 
decision and remanded the case to the Board for further 
action as set forth in the Joint Motion.  


FINDINGS OF FACT

1.  The veteran died in June 2000; the death certificate 
states that the immediate cause of death was cardiopulmonary 
arrest due to myocardial infarction due to coronary artery 
disease.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
post-traumatic headaches, fracture of the index and little 
fingers of the right hand, fracture of the second metatarsal 
of the left foot, and eczematous dermatitis.  

3.  The underlying cause of the veteran's death, coronary 
artery disease, was not present in service or for many years 
thereafter, and was not otherwise related to service.  

4.  The veteran's service-connected PTSD materially 
contributed to his addiction to cigarette smoking.  

5.  The veteran's cigarette smoking was the primary cause of 
the coronary artery disease that resulted in his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  

The record does not reflect that the appellant has been 
properly notified of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

However, in light of action taken herein, the Board finds 
that the appellant is not prejudiced by the Board's 
proceeding with final appellate consideration of her claim 
despite the above procedural deficiency.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The veteran's death certificate shows that he died in June 
2000.  The listed cause of death was cardiopulmonary arrest, 
due to myocardial infarction, due to coronary artery disease.  
No autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), post-
traumatic headaches, fracture of the index and little fingers 
of the right hand, fracture of the second metatarsal of the 
left foot, and eczematous dermatitis.  The appellant alleged 
that the veteran's PTSD caused the coronary artery disease 
that led to his death.  

The evidentiary record shows that the heart disease that 
caused the veteran's death began many years after his 
separation from service.  There is no competent medical 
evidence showing that the heart disease began in service or 
was directly related to service.  Accordingly, service 
connection for the cause of the veteran's death is not 
established based on direct service incurrence.  

In November 2000, a VA heart specialist reviewed the 
veteran's medical records.  The examiner commented that the 
veteran had had coronary artery disease with a large number 
of risk factors, to include smoking, hypertension, and 
hyperlipidemia.  He went on to say that a causal relationship 
between the veteran's PTSD and his advanced coronary artery 
disease was hard to substantiate.  Although he believed it 
was possible that the PTSD permanently worsened the heart 
condition, it was more likely that the veteran's heart 
condition was worsened by a plethora of known risk factors.  

In April 2005, the Board obtained an opinion from an 
Independent Medical Expert (IME).  The IME was asked to 
provide an opinion as to 1) the likelihood that the service-
connected PTSD contributed to the development of the 
veteran's coronary artery disease, subsequent heart attack 
and death, and 2) the likelihood that the service-connected 
PTSD contributed to the death of the veteran.  The IME 
reviewed the claims file and stated, in pertinent part, 

There are multiple recognized causes of 
coronary artery disease including 
hypertension, diabetes, 
hypercholesterolemia, age, gender i.e. 
male gender, cigarette smoking, obesity, 
and family history.  These are considered 
to be major causes of heart attacks.  
[The veteran] had evidence of six of 
these eight major causes of heart disease 
with several minor causes.  Furthermore, 
it is well documented that patients who 
continue to smoke following an 
angioplasty and stent are at increased 
risk for vessel closure and recurrent 
heart attacks and death.  [The veteran] 
did continue to smoke thus vessel closure 
was the most likely event leading to his 
death. The scientific literature strongly 
supports this view, without controversy.  

It is highly unlikely that the service 
connected PTSD contributed to the 
development of CAD and subsequent heart 
attack.  Rather, the patient's failure to 
comply with diet, exercise and smoking 
cessation were directly related to the 
terminal event.  In fact, smoking alone 
is the most significant contributing 
factor to this patient's death.  It is 
also highly unlikely that the service 
connected PTSD contributed to death of 
this veteran for the same reasons.  The 
discussion listed is brief but the facts 
contributing to this veteran's death are 
well described in the medical record.  In 
addition, the record clearly describes 
the attempts to support this veteran in 
his addiction to cigarettes.

Although the VA physician in November 2000 indicated that it 
was possible that the veteran's PTSD worsened his heart 
condition, he indicated that it was more likely that the 
veteran's heart condition was worsened by a plethora of known 
risk factors.  The IME, however, clearly opined that, while 
numerous causes of coronary artery disease are recognized, it 
was highly unlikely that the PTSD contributed to the coronary 
artery disease or to the veteran's death.  On the other hand, 
the IME just as clearly indicated that the veteran's 
cigarette smoking and his smoking alone that was the most 
significant contributing factor to his death.  

Medical treatises submitted in support of the appellant's 
claim indicate that veterans with PTSD are likely to be heavy 
smokers who are at increased risk for smoking-related 
disorders, such as the coronary artery disease which led to 
the veteran's death. The IME noted that the veteran's failure 
to comply with diet, exercise, and smoking cessation were 
directly related to the terminal event and that the record 
clearly described the attempts to support the veteran in his 
addiction to cigarettes.  

Resolving all doubt in the appellant's favor, therefore, the 
Board believes that it is reasonable to conclude that the 
service-connected PTSD materially contributed to the 
veteran's inability to stop smoking cigarettes and that his 
continued cigarette smoking was the underlying cause of the 
coronary artery disease that caused his death.  38 U.S.C.A. 
§§ 1310, 5107(b); 38 C.F.R. § 3.312.  

Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is established.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


